DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “Mo14” in line 4. It is unclear which specific precursor is denoted by the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zope et al (US 2019/0067094) in view of Zhu et al (US 2019/0027573).
Zope discloses that a method of forming a molybdenum film comprising: exposing a substrate surface to a molybdenum precursor [0072] and an oxidant [0080] to form a molybdenum oxide film [0075]; and using a reducing gas to form a molybdenum film on the molybdenum oxide film [0104]-[0105]. 
Zope does not disclose an organometallic precursor or reducing the molybdenum oxide film.
Zhu discloses alternative molybdenum precursors, such as organometallic precursors [0023], for deposition of an initial molybdenum nitride film and then reducing the molybdenum nitride film using a reducing gas [0030]-[0031] in order to reduce the electrical resistivity [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the organometallic precursors of Zhu as suitable alternatives to the precursors of Zope since they were also suitable for forming molybdenum-containing films by ALD and to reduce the molybdenum oxide film of Zope with a third phase of reducing gas as suggested by Zhu to form the metal molybdenum film having low electrical resistivity in less cycles.
Regarding Claims 2-4, 11, 18, and 20, Zhu discloses the precursor Mo(CO)6 [0023] and the precursors allow a carbon content in the films of less than 5 atomic percent [0039].
Regarding Claims 5-10, 12-13, and 15-20, Zope discloses an oxidant such as oxygen, ozone, etc. [0084]; a substrate temperature during the molybdenum oxide deposition of 300-600°C [0061]; the deposition can be performed by CVD or ALD [0052]-[0053]; the ALD cycles are repeated [0089]; the molybdenum oxide has a thickness of less than 20 angstroms [0093]; the substrate temperature during the metal deposition is 200-800°C [0098]; the reducing agent may be an alcohol, hydrogen gas, or hydrogen plasma [0106]; the molybdenum film has an impurity content of less than 5 atomic percent [0125]; and bulk resistivity similar to molybdenum deposited by PVD [0122].
Thus, claims 1-13 and 15-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Zope and Zhu. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zope et al (US 2019/0067094) in view of Zhu et al (US 2019/0027573) as applied above and further in view of Simka et al (US 2006/0223300).
Zope discloses that the reducing agent may be an alcohol, but does not disclose the specific alcohol.
Simka discloses that along with hydrogen, ethanol is a typical reducing co-reactant used in ALD processes for reducing organometallic precursors for forming metal films [0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a typical alcohol, such as ethanol as suggested by Simka, as the reducing agent in the process of Zope and Zhu in order to serves as a reducing agent to form the molybdenum metal film.
Thus, claim 14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Zope, Zhu, and Simka. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715